BETTS, District Judge.
On the former hearing, this cause was dismissed for the reasons given in the preceding case of Jos-line v. The same vessel [Case No. 1,609]. The new evidence introduced on this hearing has freed the case of the objections upon which the former decree was based. It is not denied that a mariner has a legal right to proceed in rem for the recovery of wages against craft of this character, engaged in transporting merchandise on tide waters; and the evidence now shows that all proper efforts and diligence were used by the libel-lant to collect the debt of the owner before the vessel was attached in this court, and that her sale was made without notice to the libellant. There having been no laches on the part of the seaman in this case, the lien follows the vessel into the hands of the purchaser, and can be enforced notwithstanding his ignorance of its existence, wherever the vessel can be found. Sheppard v. Taylor, 5 Pet. [30 U. S.] 675; The Neptune, 1 Hagg. Adm. 227; The Mary [Case No. 9,186]; The Batavia, 2 Dod. 500; 2 Sumn. 443 [Brown v. Lull, Case No. 2,018]. This demand was put in train for collection against the vessel within a few weeks after it became payable, and its prosecution was delayed by the absence of the vessel from the state, out of the jurisdiction of the court, and not by the laches of the libellant. The libellant proves an unsuccessful demand of payment from the owner who contracted with him; and his inability to satisfy the wages may be reasonably implied, in the absence of all evidence on his part that he possessed property sufficient to satisfy the debt, and that it was so circumstanced that it could be reached by the process of the municipal courts.
I think the libellant has supplied satisfactory reasons for the delay of his proceeding, and for resorting to this remedy in this court against the vessel. Let the following decree be entered in this cause: It is ordered that there be a decree in favor of the libellant for the amount of wages due him, and that the vessel be condemned therefor, and for the taxed costs of this suit; and unless a stipulation by the parties, fixing the *818amount of such wages, is filed within two days after this decree, it is further ordered that it be referred to a commissioner to ascertain and report the wages due the libel-lant, after deducting all proper charges and allowances.